Citation Nr: 0025553	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Determination of proper initial rating for right 
chondromalacia patella.

2.  Determination of proper initial rating for left 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran served in active service from May 1974 
to September 1994.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review.

Additionally, the Board notes that, at the request of the 
veteran, she was scheduled for an appeal hearing at the RO on 
April 1, 1996.  However, the record contains evidence showing 
that the veteran canceled the scheduled hearing.  As the 
record does not contain further indication that the veteran 
or her representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for an RO 
hearing withdrawn.  See 38 C.F.R. §§ 20.700-20.705 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's right and left knee disabilities are not 
characterized by moderate recurrent subluxation or lateral 
instability, limitation of flexion to 30 degrees, limitation 
of extension to 15 degrees, or degenerative or traumatic 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for right chondromalacia patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5257, 5260, 5261, 5003, 5010 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for left chondromalacia patella have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257, 
5260, 5261, 5003, 5010 (1999); DeLuca v. Brown, 8 Vet. App. 
202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased initial ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the various 1994 and 2000 VA 
examination reports described below.  She has had the 
opportunity to have a personal hearing at the RO, but she 
canceled such hearing.  And, the Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a January 1995 rating decision, the veteran 
was granted service connection and a 10 percent disability 
evaluation for right and left chondromalacia patellae, under 
Diagnostic Code 5257, effective October 1, 1994.  In this 
regard, Diagnostic Code 5257 provides the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for mild; 20 
percent for moderate; and 30 percent for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  

Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  However, the VA General 
Counsel has held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  For a 
knee disorder already rated under DC 5257, a veteran would 
have additional disability justifying a separate rating if 
there was limitation of motion under DC 5260 or DC 5261.  In 
this regard, the General Counsel stated that there would be 
no additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261.  In addition, in an 
August 1998 opinion, the Acting General Counsel noted that a 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  It was 
also held that the provisions of 38 C.F.R. § 4.40, 4.45, and 
4.59 must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or DC 5010.  
See VAOPGCPREC 9-98.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  And, a 20 percent disability 
evaluation is assigned for each such major joint or group of 
minor joints affected by limitation of motion, if with 
additional occasional incapacitating exacerbations, also to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999). 

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1999).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).

Furthermore, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see also 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (1999).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (1999).

With respect to the evidence of record, the Board notes the 
service medical records show the veteran was treated for 
bilateral knee pain on several occasions during her service.  
Specifically, September 1993 notations show she had, in 
addition to knee pain, increased inhibition signs, and was 
positive for crepitus, although she did not present evidence 
of laxity or of radiographic abnormalities.

Additionally, a December 1994 VA joints examination report 
shows the veteran's range of motion of the knees was from 0 
to 110 degrees bilaterally with crepitus and pain on 
patellofemoral compression.  And, a December 1994 VA 
radiology report indicates the veteran did not present any 
radiographic evidence of knee abnormalities.  

August 1996 medical notations from the Columbia VAMC indicate 
she had diagnoses of degenerative joint disease and 
osteoarthritis treated with ibuprofen.  However, these 
notations fail to indicate the specific location of the 
veteran's degenerative joint disease or osteoarthritis.

Lastly, a February 2000 VA joints examination report 
indicates the veteran complained of insidious pain, aching 
and burning.  She also reported she was able to walk only up 
to 300 yards and go three to four steps at a time, as well as 
that her knees gave away and locked.  Upon examination of the 
right knee, she had range of motion from 0 to 125 degrees, 
mild patellofemoral crepitus, large guarding and equivocal 
patellofemoral grind, although she was negative for 
mediolateral joint line tenderness.  Additionally, 
examination of the left knee revealed she had a range of 
motion from 0 to 130 degrees, mild patellofemoral crepitus 
and large guarding, but was negative for patellofemoral 
grind.  The veteran's diagnosis was "possibly mild 
degenerative arthritis or osteoarthritis" of both knees.  
However, upon subsequent x-ray examination, the examiner 
noted that the evidence did not show severe degenerative 
joint or tendon disease, and found a large psychosomatic 
component to the veteran's complaints.

After a review of all the evidence, the Board finds that the 
veteran's right and left knee disabilities are characterized 
by subjective complaints of pain, aching and burning.  
Additionally, the veteran's right knee range of motion is 
from 0 to 110-125, and her left knee range of motion is from 
0 to 110-130, both knees with mild patellofemoral crepitus 
and large guarding.  The right knee also has equivocal 
patellofemoral grind, but the left knee is negative for 
patellofemoral grind.  More importantly, the Board notes that 
the medical evidence does not contain any indication that the 
veteran has been found to have moderate recurrent subluxation 
or lateral instability of the knees.

Additionally, although the veteran was diagnosed with 
possible mild degenerative arthritis or osteoarthritis of 
both knees, no joint abnormalities were found upon a 
subsequent x-ray examination.  And, the same physician who 
originally diagnosed the veteran with possible degenerative 
arthritis or osteoarthritis subsequently noted that the 
evidence did not show severe degenerative joint or tendon 
disease. 

Thus, as the veteran does not present evidence of moderate 
recurrent subluxation or lateral instability, limitation of 
flexion to 35 degrees, limitation of extension to 15 degrees, 
or degenerative or traumatic arthritis, the preponderance of 
the evidence is against the award of an initial evaluation in 
excess of 10 percent for the veteran's right and left 
chondromalacia patellae, under Diagnostic Codes 5257, 5260, 
5261, 5003 or 5010.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261, 5003, 5010 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that 
although the veteran has claimed her right knee disability 
interferes with her daily life, the evidence does not show 
that the veteran's disabilities under consideration, per se, 
have caused her marked interference with employment.  
Additionally, the evidence does not show that the veteran's 
knee disabilities have caused her the need for frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).













ORDER

The initial rating assigned for the veteran's right 
chondromalacia patella is appropriate, and entitlement to an 
increased initial evaluation in excess of 10 percent is 
denied.

The initial rating assigned for the veteran's left 
chondromalacia patella is appropriate, and entitlement to an 
increased initial evaluation in excess of 10 percent is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

